969 A.2d 1051 (2009)
198 N.J. 479
In the Matter of Walter Ryan DOGAN, an Attorney At Law.
No. D-27 September Term 2008
Supreme Court of New Jersey.
March 12, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-178, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), WALTER RYAN DOGAN of JAMAICA, NEW YORK, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of six months based on discipline imposed in Georgia for conduct that in New Jersey violates RPC 3.3(a)(4) (knowingly offering evidence that the lawyer knows to be false), RPC 3.4(a) (unlawfully obstructing another party's access to evidence or unlawfully altering a document having potential evidentiary value), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And WALTER RYAN DOGAN having been ordered to show cause why he should not be disbarred or otherwise disciplined; And good cause appearing;
It is ORDERED that WALTER RYAN DOGAN is suspended from the practice of law for a period of six months and until the further Order of the Court, effective April 10, 2009; and it is further
ORDERED that respondent shall not be reinstated to the practice of law in New Jersey unless and until he is reinstated to practice in Georgia; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*1052 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.